FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             May 4, 2015
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
ROBERT W. WINKEL,

      Plaintiff – Appellant,

v.                                                         No. 14-3191
                                                  (D.C. No. 5:14-CV-03032-SAC)
GEOFFERY HAMMOND, MD, Medical                                (D. Kan.)
Director, Larned State Hospital, in his
individual capacity; DILIP PATEL, MD,
Larned State Hospital, in his individual
capacity; JOHN DOE, MD, Larned State
Hospital, in his individual capacity, a/k/a
(FNU) Oleachea; JOHN DOES, at least six
unknown John Does, security and other
staff, Larned State Hospital, in their
individual capacities,

      Defendants – Appellees.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________

      After examining the briefs and appellate record, this panel determined

unanimously that oral argument would not materially assist in the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Appellant Robert Winkel, a state prisoner proceeding pro se and in forma

pauperis, filed a 28 U.S.C. § 1983 action with the United States District Court for the

District of Kansas against numerous medical personnel and staff at Larned State

Hospital. He alleges that defendants all played a role in involuntarily administering

medication to him to make him competent to stand trial, violating various

constitutional rights.

       The district court examined Appellant’s claims and found them to be

duplicative of claims he raised in another action in the same court, Case No. 5:13-

CV-03103-SAC, Winkel v. Hammond, et al. The court dismissed the present action

as frivolous under 28 U.S.C. § 1915(e), and this appeal followed.

       Appellant agrees this action is essentially identical to his first § 1983 case,

which he voluntarily dismissed without prejudice in September 2013. In February

2014, he filed a motion to reopen that case. While the motion was being considered

by the district court, he filed this second action. Appellant was apparently afraid the

district court would deny the motion to reopen the action which he voluntarily

dismissed in September 2013, and his time to refile the dismissed action would

elapse in the meantime.

       We review a district court’s dismissal under 28 U.S.C. § 1915(e) for an abuse of

discretion. See Schlicher v. Thomas, 111 F.3d 777, 779 (10th Cir. 1997). After

examining the briefs and the record in this case, we agree it essentially duplicates claims

Appellant made in the earlier case filed in June 2013, which is currently pending review

on the merits after the district court granted Appellant’s motion to reopen. “Repetitious

                                             -2
litigation of virtually identical causes of action may be dismissed under § 1915 as

frivolous or malicious.” McWilliams v. State of Colo., 121 F.3d 573, 574 (10th Cir.

1997) (internal quotation marks and brackets omitted).

       We accordingly find no abuse of discretion in the district court’s decision to

dismiss Appellant’s duplicative action, regardless of his reason for filing it, and

AFFIRM the district court’s dismissal of this case. The district court granted

Appellant’s motion to proceed in forma pauperis on appeal, and we remind him of

his obligation to continue making partial payments until the entire filing fee has been

paid in full. Appellant’s “Motion to Compel” is DENIED.

                                              Entered for the Court



                                              Monroe G. McKay
                                              Circuit Judge




                                             -3